Citation Nr: 1625398	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  09-29 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1 Entitlement to service connection for diabetes mellitus, type II, parathyroid
abnormality, kidney stones, elevated calcium levels, hypertension, neuropathy of
the upper and lower extremities, and hypersensitivity to light, all claimed as due to
exposure to Agent Orange.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to an effective date earlier than February 23, 2007 for the grant of service connection for major depressive disorder, severe, without psychotic features.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from February 1966 to November 1967 with foreign service in the Republic of Korea from June 1966 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2008 and April 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, NY.

The Veteran and his wife presented testimony at a personal hearing before the
undersigned Veterans Law Judge in April 2011.  A transcript of that proceeding is
of record.  

Thereafter, in April 2012, the Board remanded the Veteran's claims for further development.  In January 2014, the Board again remanded the Veteran's claims for further development.  At that time, the Veteran's appeal included a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  In an April 2015 rating decision, service connection was granted for major depressive disorder, severe, without psychotic features.  Consequently, the Board finds was the Veteran's claim for service connection for an acquired psychiatric disorder has been granted in full, and it has no further jurisdiction over that issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately the Board finds that remand of the Veteran's claims is again warranted to afford him due process in the development and adjudication of his case.

The Veteran's claims have been remanded twice before in April 2012 and January 2014 for development concerning his claim of exposure to herbicides during his service in Korea, which cannot be conceded as it was outside the newly established presumptive period (see 38 C F R § 3 307(a)(6)(w)).  It was requested, however, that a request be sent to the U S Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides on a factual case-by-case basis as the new provisions of the VA Adjudication Procedure Manual provided.

Since the prior remand, the VA Adjudication Procedure Manual has been updated again.  It now provides that, prior to request JSRRC verification of exposure to herbicides, the Veteran's detailed description of exposure to herbicides be furnished to Compensation Service at VAVBAWAS/CO/211/AGENTORANGE and a that a request be made for a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as claimed.  There is no indication that this procedure was accomplished in this case.

Furthermore, the Board notes that, in October 2015, the Veteran provided more detail as to what he witnessed in service regarding his exposure to herbicides.  Specifically, he stated that:  "While at this site I observed spent/depleted backpack canisters, at least a dozen or more, along the perimeter fence which I believe and indeed was told by the CO, an Army captain, were used to spray herbicides to defoliate the area around the site.  I also recently came across a contemporaneous document on which I wrote down the names of Air Force officers and other members of my unit while I was at the site."  He attached a copy of this list of officers, which also shows an APO address that he indicated was his mailing address while he was there which shows his mail was to be sent "c/o Mangil-san."  

The Board finds that this new information warrants remand for further development to determine if the facts set forth by the Veteran are consistent with the spraying of tactical herbicides, such as Agent Orange, or other herbicides just as strong in Korea at that time (i.e., 1966 to 1967).  Given the mailing address provided by the Veteran, it may provide the ability to pinpoint the Veteran's location more accurately than the RO has previously.

Furthermore, the Veteran's service treatment and personnel records were finally located (they were previously presumed lost in the 1973 fire at the National Personnel Records Center).  Although not confirming the Veteran was exposed to herbicides, the Veteran's service treatment records show he was treated at the 545th Medical Dispensary, which appears to have been located at Camp Humphreys and thus these records may help to verify the Veteran's report that he was assigned there despite that the JSSRC stated that the unit records fail to indicate his unit was located anyplace other than Osan Air Base.  

Given the above findings, the Board finds remand for additional development is necessary to further attempt to corroborate the Veteran's exposure to herbicides in service.   

With regard to the Veteran's claim for a TDIU, that issue is inextricably intertwined with his service connection claim and, therefore, is not ripe for adjudication at this time.  Thus, it must be remanded pending the outcome of the service connection claim.

With regard to the claim for entitlement to an earlier effective date, service connection was established for major depressive disorder, severe, without psychotic features, in an April 2015 rating decision effective February 23, 2007, which is the date the Veteran filed his initial claim for service connection.  In June 2015, the Veteran filed a VA Form 21-0958, Notice of Disagreement, and checked that he disagreed with the effective date of the award.  Specifically he stated that he became disabled on November 18, 2002 and has not worked since that date.  His mental status was noted on his Social Security award disability.  Thus, he contends that he should be paid from that date.  

To date, the RO has not issued a Statement of the Case in response to the Veteran's Notice of Disagreement.  The Board notes that VA's inventory control system indicates the Veteran withdrew his appeal on September 10, 2015.  However, upon review of the claims file, the Board does not find any document in the record received from the Veteran on or near that date expressing a desire to withdraw his appeal.

Consequently, the Board finds that the Veteran's appeal for an earlier effective date for the grant of service connection for major depressive disorder remains pending and remands this claim for the RO to issue a Statement of the Case.  See 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Conduct any necessary additional development to verify the information provided by the Veteran in his October 2015 statements in support of his claim of exposure to herbicides during his service in Korea in 1966 to 1967 (including the fact that his service treatment records verify he was located at Camp Humphreys from July 1966 to November 1967), to include, but not limited to, providing a detailed description of the claimed exposure to herbicides to Compensation Service at VAVBAWAS/CO/211/ AGENTORANGE and requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as claimed, and additional research by the JSRRC, or other appropriate agency(ies), to determine whether the 545th Medical Dispensary at which the Veteran was treated from 1966 to 1967 was located at Camp Humphreys in Korea.  

2.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

3.  In addition, provide the Veteran with a Statement of the Case as to the issue of entitlement to an effective date earlier than February 23, 2007 for the grant of service connection for major depressive disorder, severe, without psychotic features.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




